Opinion by
Mr. Justice Mitchell,
We are obliged to differ wholl^from the view of the facts reported by the learned master. It is totally irreconcilable with the testimony read in the light of experience and a knowledge of human nature. Nor can we agree entirely with the view of the court below, though it is more in accordance with the evidence and the law. The learned judge in his opinion says, “ the testimony establishes the fact that certain of the defendants overstepped these bounds and used annoyance, intimidation, ridicule, and coercion, to prevent new men from engaging in work for the plaintiff. When the new men were followed and importuned not to work, from their point of embarkation to their destination, and there met by the strikers in considerable numbers, and followed to their lodging places, all the time being pressed and entreated to return, and called ‘ scabs ’ and ‘ blacklegs,’ and sometimes surrounded, and the effort made to pull them away, an unfriendly (at least) atmosphere about everywhere, it must be admitted that there was something more than mere argument and persuasion, and the orderly and legitimate conduct of a strike. This was certainly serious annoyance and well calculated to intimidate and coerce. And that effect was apparently produced on more than one occasion. Nor did such acts entirely end when the men imported actually began work, but such men were, on occasions and in a less puÑ lie manner, approached in a like manner in their intervals of labor, and advised that there would be trouble there, and they had better leave. No actual violence however was employed.”
This is a mild and judicially restrained statement of what the evidence clearly showed. The strikers and their counsel seem to think that the former could do anything to attain their ends, short of actual physical violence. This is a most serious misconception. The “arguments,” and “persuasion” and “appeals ” of a hostile and demonstrative mob have a potency over men of ordinary nerve which far exceeds the limits of lawful*244ness. The display of force though none is actually used is intimidation, and as much unlawful as violence itself.
An attempt is made to argue that the strikers only congregated at the place of arrival of the new men in accordance with the custom at boat and train "arrivals in small towns. But this disguise is too flimsy to hide, the real purpose. If they desired in good faith to meet peaceably and lawfully for their own business, they should have selected another place sufficiently remote to be free from the excitement and crowds which their own testimony admits attended the arrival of the new men, and also far enough away to avoid the intimidating effect of a hostile crowd on the newcomers. But in truth they did not desire to avoid that effect. On the contrary that was what they were there for, and their presence indicates their real intentions too plainly for any verbal denials on their part to offset.
It is further urged that the strikers through their committees only exercised (“insisted on ” is the phrase their counsel use in this court), theh right to talk to the new men, to persuade them not to go to work. There was no such right. These men were there presumably under contract with the plaintiff, and certainly in search of work if not yet actually under pay. They were not at leisure, and their time, whether their own or their employer’s, could not lawfully be taken up and their progress interfered with by these or any other outsiders on any pretense or under any claim of right, to argue or persuade them to break their contracts. Even therefore if the arguments and persuasion had been confined to lawful means, they were exerted at an improper time, and were an interference with the plaintiff’s rights which made the perpetrators liable for any damages the plaintiff suffered in consequence. But in fact their efforts were not confined to lawful means. The result of the evidence, as stated by the learned judge, is that the new men were “ followed and importuned not to work, from their point of embarkation to their destination, and there met by the strikers in considerable numbers, .... called ‘scabs’ and ‘blacklegs,’ and sometimes surrounded and the effort made to pull them away.” This view is quite sufficiently favorable to the defendants, and, as already said, a hostile and threatening crowd does not need to resort to actual violence to be guilty of unlawful intimidation. The acts of these defendants were an unlawful interference *245with the rights of the new men, and with those of the plaintiff. In Cote v. Murphy, 159 Pa. 420, it is said by our Brother Dean, that “ it is one of the indefeasible rights of a mechanic or laborer in this commonwealth to fix such value on his services as he sees proper, and under the constitution there is no power lodged anywhere to compel him to work for less than he chooses to accept,” nor, as the same right may be stated with reference to this case, to prevent his working for such pay as he can get and is willing to accept. We regard the testimony as demonstrating that the defendants were guilty of an unlawful combination which, while professing the intention and trying to maintain an outward appearance of lawfulness, was carried out by violent and threatening conduct, which was equally a violation of the rights of the new men who came to work for plaintiff and of the plaintiff herself, and that they are liable in this suit for all the damages which plaintiff suffered thereby.
We have nothing at present to do with the acts of assembly from 1869 to 1891 which have modified the common law as to conspiracy. The question of their constitutionality was left open in Cote v. Murphy, supra, and does not need to be considered here, as the evidence takes the case entirely out of their provisions.
The learned judge below found no damages against any of the defendants, but made a distinction between them as to liability for costs. We do not think the evidence sustains this distinction. The master reports that “all of the defendants are included in the term strikers, as used by him in his report,” and the testimony is ample to show that all participated personally in the unlawful conduct, or in such combination as made them liable for the acts of the others done in pursuance of the common purpose.
The view taken by the master prevented him from consider ing the- subject of damages, nor did the learned judge make any specific findings on them. In the absence of such findings we do not enter on the discussion of the subject further than to say that the plaintiff has established her claim to some substantial damages, though her claim may be larger and may start at an earlier date than the proof will sustain. So far as yet appears the defendants did nothing to make them liable prior to the attempt of plaintiff to resume operations in February, 1893. *246But after that date the violation of her rights is clear. The case must go back for examination and ascertainment of the facts on this branch of it.
Not the least notable feature is the expression of surprise by the counsel and even by the court that the case was pushed áfter the strike was over. It appears to be a fact that the strike was less violent and disorderly than others which had preceded it, and a sentiment seems to have pervaded the community, even the court not being entirely exempt, that the strike being over, the subject had better be dropped. This is not law nor justice. A plaintiff who might have been hurt worse than he was may be inclined not to push his claim for compensation for the injury actually received, but it is for Mm, and not for others, and especially not for courts, to make the choice, and there should be no judicial surprise if he insists on his rights, though other men may think discretion the better part of valor.
Decree reversed, bill reinstated and damages directed to be ascertained in accordance with this opinion. Costs to be paid by the appellees.